 

Exhibit 10.03

 

MSC INDUSTRIAL DIRECT CO., INC.

2001 STOCK OPTION PLAN

 

(As amended and restated effective December 20, 2012)

 

1.      Purpose.

 

The purposes of the 2001 Stock Option Plan (the “Plan”) are to induce certain
employees, directors and consultants to remain in the employ, or to continue to
serve as directors and consultants, of MSC Industrial Direct Co., Inc. (the
“Company”) and its present and future subsidiary corporations (each a
“Subsidiary”), as defined in Section 424(f) of the Internal Revenue Code of
1986, as amended (the “Code”), to attract new individuals to enter into such
employment or service and to encourage such individuals to secure stock
ownership in, or to increase on reasonable terms their stock ownership in, the
Company. The Board of Directors of the Company (the “Board”) believes that the
granting of stock options (the “Options”) under the Plan will promote continuity
of management and increased incentive and personal interest in the welfare of
the Company by those who are or may become primarily responsible for shaping and
carrying out the long range plans of the Company and securing its continued
growth and financial success. Options granted hereunder are intended to be
either (a) “incentive stock options” (which term, when used herein, shall have
the meaning ascribed thereto by the provisions of Section 422(b) of the Code),
(b) options which are not incentive stock options (“non-incentive stock
options”) or (c) a combination thereof, as determined by the Committee (as
hereinafter defined) referred to in Section 4 hereof at the time of the grant
thereof.

 

2.      Effective Date of the Plan.

 

The Plan, as adopted by the Board on September 20, 2001, shall become effective
on September 20, 2001, subject to ratification by the shareholders of the
Company within 12 months of such date.

 

3.      Stock Subject to Plan.

 

5,000,000 of the authorized but unissued shares of the Class A common stock,
$.001 par value, of the Company (the “Class A Common Stock”) are hereby reserved
for issuance upon the exercise of Options granted under the Plan; provided,
however, that the number of shares so reserved may from time to time be reduced
to the extent that a corresponding number of issued and outstanding shares of
the Class A Common Stock are purchased by the Company and set aside for issuance
upon the exercise of Options. If any Options expire or terminate for any reason
without having been exercised in full, the unpurchased shares subject thereto
shall again be available for the purposes of the Plan. For the purposes of this
Section 3, the number of shares purchased upon the exercise of an Option shall
be determined without giving effect to the use by a Participant (as hereinafter
defined) of the right set forth in Section 10C to deliver shares of the Class A
Common Stock in payment of all or a portion of the option price or the use by a
Participant of the right set forth in Section 14C to cause the Company to
withhold from the shares of the Class A Common Stock otherwise deliverable to
him or her upon the exercise of an Option shares of the Class A Common Stock in
payment of all or a portion of his or her withholding obligation arising from
such exercise.

 

4.      Committee.

 

The Plan shall be administered by a committee consisting of three or more
members of the Board (the “Committee”) all of whom are intended to be
“non-employee directors” within the meaning of Rule 16b-3(b)(3) promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
“outside directors” within the contemplation of Section 162(m)(4)(C)(i) of the
Code. In the event that there shall not be at least three members of the
Committee who qualify as “non-employee” directors within the meaning of
Rule 16b-3 of the Exchange Act, all Option grants under the Plan will be made by
the Board on the recommendation of the Committee. The Committee shall be
appointed annually by the Board, which may at any time and from time to time
remove any members of the Committee, with or without cause, and, in accordance
with the requirements set forth in the first sentence of this Section 4, appoint
additional members to the Committee and fill vacancies, however caused, on the
Committee. A majority of the members of the Committee shall constitute a quorum.
All determinations of the Committee shall be made by a majority of its members
present at a meeting duly called and held or by unanimous written consent. Any
decision or determination of the Committee made by unanimous written consent
shall be fully as effective as if it had been made at a meeting duly called and
held.

 

 

 

 

5.      Administration.

 

Subject to the express provisions of the Plan, the Committee shall have complete
authority, in its discretion, to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to it, to determine the terms and
provisions of the respective option agreements or certificates (which need not
be identical), to determine the individuals (each a “Participant”) to whom and
the times and the prices at which Options shall be granted, the periods during
which each Option shall be exercisable, the number of shares of the Class A
Common Stock to be subject to each Option and whether such Option shall be an
incentive stock option or a non-incentive stock option and to make all other
determinations necessary or advisable for the administration of the Plan;
provided, however, that directors of the Company who are not employed by the
Company or any of the Subsidiaries (each a “Non-Employee Director”) shall only
be granted Options in accordance with the provisions of Section 6B. In making
such determinations, the Committee may take into account the nature of the
services rendered by the respective employees and consultants, their present and
potential contributions to the success of the Company and the Subsidiaries and
such other factors as the Committee in its discretion shall deem relevant. The
Committee’s determination on the matters referred to in this Section 5 shall be
conclusive. Any dispute or disagreement which may arise under or as a result of
or with respect to any Option shall be determined by the Committee, in its sole
discretion, and any interpretations by the Committee of the terms of any Option
shall be final, binding and conclusive.

 

6.      Eligibility.

 

A. An Option may be granted only to (i) an employee or consultant of the Company
or a Subsidiary, (ii) to the extent provided in Section 6B, a Non-Employee
Director and (iii) employees of a corporation or other business enterprise which
has been acquired by the Company or a Subsidiary, whether by exchange or
purchase of stock, purchase of assets, merger or reverse merger or otherwise,
who hold options with respect to the stock of such corporation which the Company
has agreed to assume.

 

B. (i) At the first meeting of the Board immediately following each annual
meeting of the shareholders of the Company, each Non-Employee Director shall be
granted an Option (a “Non-Employee Director’s Formula Option”) to purchase 5,000
shares of the Class A Common Stock at the initial per share option price equal
to the fair market value of a share of the Class A Common Stock on the date of
grant; provided, however, that if a Non-Employee Director shall receive a grant
pursuant to Section 6B of the Company’s 1998 Stock Option Plan for any year, he
or she shall not be entitled to receive a Non-Employee Director’s Formula Option
for such year under this Section 6B.

 

(ii)  Each Non-Employee Director who first becomes a director subsequent to the
date of any annual meeting of the shareholders of the Company, and prior to the
date of the next succeeding annual meeting of the shareholders of the Company,
shall be granted, on the date he or she becomes a director, a Non-Employee
Director’s Formula Option to purchase the number of shares of the Class A Common
Stock equal to the product of (a) 5,000 and (b) a fraction, the numerator of
which is the number of full calendar months prior to the next scheduled annual
meeting of shareholders and the denominator of which is 12, at the initial per
share option price equal to the fair market value of a share of the Class A
Common Stock on the date of grant.

 

(iii)  A Non-Employee Director may not exercise a Non-Employee Director’s
Formula Option during the period commencing on the date of the granting of such
Option to him or her and ending on the day immediately preceding the first
anniversary of such date. A Non-Employee Director may (a) during the period
commencing on the first anniversary of the date of the granting of a
Non-Employee Director’s Formula Option to him or her and ending on the day
immediately preceding the second anniversary of such date, exercise such Option
with respect to one-half of the shares granted thereby, and (b) during the
period commencing on such second anniversary, exercise such Option with respect
to all of the shares granted thereby.

 

7.      Option Prices.

 

A. Except as otherwise provided in Section 17, the initial per share option
price of any Option which is an incentive stock option shall be the price
determined by the Committee, but not less than the fair market value of a share
of the Class A Common Stock on the date of grant; provided, however, that, in
the case of a Participant who owns (within the meaning of Section 424(d) of the
Code) more than 10% of the total combined voting power of the two classes of the
Company’s common stock (the “Common Stock”) at the time an Option which is an
incentive stock option is granted to him or her, the initial per share option
price shall not be less than 110% of the fair market value of a share of the
Class A Common Stock on the date of grant.

 

 

 

 

B. Except as otherwise provided in Section 17, the initial per share option
price of any Option which is a non-incentive stock option shall not be less than
85% of the fair market value of a share of the Class A Common Stock on the date
of the grant; provided, however, that, in the case of a non-incentive stock
option granted to a person who is, or in the judgment of the Committee
may reasonably be expected to become, a “covered employee” within the meaning of
Section 162(m)(3) of the Code, and in the case of a Non-Employee Director’s
Formula Option, the initial per share option price shall not be less than the
fair market value of a share of the Class A Common Stock on the date of grant.

 

C. For all purposes of the Plan, the fair market value of a share of the Class A
Common Stock on any date shall be equal to (i) the closing sale price of the
Class A Common Stock on the New York Stock Exchange on the business day
preceding such date or (ii) if there is no sale of the Class A Common Stock on
such Exchange on such business day, the average of the bid and asked prices on
such Exchange at the close of the market on such business day.

 

8.      Option Term.

 

Participants shall be granted Options for such term as the Committee shall
determine, not in excess of 10 years from the date of the granting thereof;
provided, however, that, except as otherwise provided in Section 17, in the case
of a Participant who owns (within the meaning of Section 424(d) of the Code)
more than 10% of the total combined voting power of the Common Stock of the
Company at the time an Option which is an incentive stock option is granted to
him or her, the term with respect to such Option shall not be in excess of five
years from the date of the granting thereof; provided further, however, that the
term of each Non-Employee Director’s Formula Option shall be 10 years from the
date of the granting thereof.

 

9.      Limitations on Amount of Options Granted.

 

A. Except as otherwise provided in Section 17, the aggregate fair market value
of the shares of the Class A Common Stock for which any Participant may be
granted incentive stock options which are exercisable for the first time in any
calendar year (whether under the terms of the Plan or any other stock option
plan of the Company) shall not exceed $100,000.

 

B. Except as otherwise provided in Section 17, no Participant shall, during any
fiscal year of the Company, be granted Options to purchase more than 400,000
shares of the Class A Common Stock.

 

10.    Exercise of Options.

 

A. Except as otherwise provided in Section 17 and except as otherwise determined
by the Committee at the time of the grant of an Option other than a Non-Employee
Director’s Formula Option, a Participant may not exercise an Option during the
period commencing on the date of the granting of such Option to him or her and
ending on the day immediately preceding the first anniversary of such date.
Except as otherwise set forth in Sections 9A and 17, as otherwise determined by
the Committee at the time of the grant of an Option other than a Non-Employee
Directors Formula Option, and as set forth in the preceding sentence, a
Participant may (i) during the period commencing on the first anniversary of the
date of the granting of an Option to him or her and ending on the day
immediately preceding the second anniversary of such date, exercise such Option
with respect to one-fifth of the shares granted thereby, (ii) during the period
commencing on such second anniversary and ending on the day immediately
preceding the third anniversary of the date of the granting of such Option,
exercise such Option with respect to two-fifths of the shares granted thereby,
(iii) during the period commencing on such third anniversary and ending on the
day immediately preceding the fourth anniversary of the date of the granting of
such Option, exercise such Option with respect to three-fifths of the shares
granted thereby, (iv) during the period commencing on such fourth anniversary
and ending on the day immediately preceding the fifth anniversary of the date of
the granting of such Option, exercise such Option with respect to four-fifths of
the shares granted thereby and (v) during the period commencing on such fifth
anniversary, exercise such Option with respect to all of the shares granted
thereby. Notwithstanding the foregoing provision of this Section 10A, an Option
granted before January 6, 2004 to a Participant other than a Non-Employee
Directors Formula Option will to the extent not already exercisable, become
exercisable in full on the Participants 62nd birthday and options granted on or
after January 6, 2004 shall not be so immediately exercisable upon the
Participant’s 62nd birthday but rather will become exercisable pursuant to the
applicable items of the Option and this Plan.

 

B. Except as hereinbefore otherwise set forth, an Option may be exercised either
in whole at any time or in part from time to time.

 

 

 

 

C. An Option may be exercised only by a written notice of intent to exercise
such Option with respect to a specific number of shares of the Class A Common
Stock and payment to the Company of the amount of the option price for the
number of shares of the Class A Common Stock so specified; provided, however,
that, if the Committee shall in its sole discretion so determine at the time of
the grant of any Option, all or any portion of such payment may be made in kind
by the delivery of shares of the Class A Common Stock having a fair market value
equal to the portion of the option price so paid; provided further, however,
that no portion of such payment may be made by delivering shares of the Class A
Common Stock acquired upon the exercise of an Option if such shares shall not
have been held by the Participant for at least six months; and provided further,
however, that, subject to the requirements of Regulation T (as in effect from
time to time) promulgated under the Exchange Act, the Committee may implement
procedures to allow a broker chosen by a Participant to make payment of all or
any portion of the option price payable upon the exercise of an Option and
receive, on behalf of such Participant, all or any portion of the shares of the
Class A Common Stock issuable upon such exercise.

 

D. Except in the case of a Non-Employee Director’s Formula Option, the Committee
may, in its discretion, permit any Option to be exercised, in whole or in part,
prior to the time when it would otherwise be exercisable.

 

E. Notwithstanding any other provision of the Plan to the contrary, including,
but not limited to, the provisions of Section 10B, if any Participant shall have
effected a “Hardship Withdrawal” from a “401(k) Plan” maintained by the Company
and/or one or more of the Subsidiaries, then, during the period of one year
commencing on the date of such Hardship Withdrawal, such Participant may not
exercise any Option using cash. For the purpose of this Section 10E, a Hardship
Withdrawal shall mean a distribution to a Participant provided for in Reg.
§ 1.401(k)-1(d)(1)(ii) promulgated under Section 401(k)(2)(B)(i)(iv) of the Code
and a 401(k) Plan shall mean a plan which is a “qualified plan” within the
contemplation of section 401(a) of the Code which contains a “qualified cash or
deferred arrangement” within the contemplation of section 401(k)(2) of the Code.

  

F. Notwithstanding the provisions of Section 10A, in the event that a Change of
Control of the Company shall occur, then, each Option theretofore granted to any
Participant which shall not have theretofore expired or otherwise been cancelled
or become unexercisable shall become immediately exercisable in full. For
purposes hereof a “Change in Control” of the Company shall occur or be deemed to
have occurred only if any of the following events occurs: (i) any “person,” as
such term is used in Sections 13(d) and 14(d) of the Exchange Act (other than
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned directly or indirectly by
the shareholders of the Company in substantially the same proportion as the
ownership of stock of the Company) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities; (ii) individuals who, as of
the date of grant of an Option, constitute the Board (as of the Date of Grant,
the “Incumbent Board”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company, as
such terms are used in Rule 14a-11 of Regulation 14A under the Exchange Act)
shall be, for purposes of this Plan, considered as though such person were a
member of the Incumbent Board; or (iii) the shareholders of the Company approve
a merger or consolidation of the Company with any other corporation, other than
(x) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 60% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (y) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquires more than 50% of the combined voting
power of the Company’s then outstanding securities; or (iv) the shareholders of
the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets. In the event that a Change in Control shall occur,
then, from and after the time of such event, neither the provisions of this
Section 10F nor any of the rights of any Participant thereunder shall be
modified or amended in any way.

 

11.    Transferability.

 

No Option shall be assignable or transferable except by will and/or by the laws
of descent and distribution and, during the life of any Participant, each Option
granted to him or her may be exercised only by him or her.

 

12.    Termination of Employment.

 

A. In the event a Participant leaves the employ of the Company and the
Subsidiaries or ceases to serve as a consultant to the Company and the
Subsidiaries and/or as a Non-Employee Director of the Company, whether
voluntarily or otherwise but other than by reason of his or her retirement,
permanent disability or death, each Option theretofore granted to him or her
which shall not have theretofore expired or otherwise been cancelled shall, to
the extent exercisable on the date of such termination of employment or service
and not theretofore exercised, terminate upon the earlier to occur of the
expiration of 30 days after the date of such Participant’s termination of
employment or service and the date of termination specified in such Option.
Notwithstanding the foregoing, if a Participant’s employment by the Company and
the Subsidiaries or service as a consultant and/or as a Non-Employee Director of
the Company is terminated for “cause” (as defined herein), each Option
theretofore granted to him or her which shall not have theretofore expired or
otherwise been cancelled shall, to the extent not theretofore exercised,
terminate immediately.

 

 

 

 

B. In the event a Participant leaves the employ of the Company and the
Subsidiaries or ceases to serve as a consultant to the Company and the
Subsidiaries and/or as a Non-Employee Director of the Company by reason of his
or her retirement on or after his or her 65th birthday and five years of service
with the Company and/or the Subsidiaries, each Option theretofore granted to him
or her which shall not have theretofore expired or otherwise been cancelled
shall, to the extent not theretofore exercised, terminate upon the earlier to
occur of the expiration of one year after the date of such retirement and the
date of termination specified in such Option.

 

C. In the event a Participant’s employment with the Company and the Subsidiaries
or service as a consultant and/or as a Non-Employee Director of the Company
terminates by reason of his or her permanent disability (within the meaning of
Section 22(e)(3) of the Code), each Option theretofore granted to him or her
which shall not have theretofore expired or otherwise been cancelled shall
immediately become exercisable in full and shall, to the extent not theretofore
exercised, terminate upon the earlier to occur of one year after the date of
such termination of employment or service and the date of termination specified
in such option.

 

D. If a Participant’s employment with the Company and the Subsidiaries or
service as a consultant to the Company and the Subsidiaries and/or as a
Non-Employee Director of the Company terminates by reason of his or her death,
each Option theretofore granted to him or her which shall not have theretofore
expired or otherwise been cancelled shall become immediately exercisable in full
and shall, to the extent not theretofore exercised, terminate upon the earlier
to occur of the expiration of one year after the date of the qualification of a
representative of his or her estate and the date of termination specified in
such Option.

 

E. For purposes of the foregoing, the term “cause” shall mean: (i) the
commission by a Participant of any act or omission that would constitute a
felony under federal, state or equivalent foreign law, (ii) the commission by a
Participant of any act of moral turpitude, (iii) disloyalty, fraud, dishonesty,
embezzlement, theft, disclosure of trade secrets or confidential information or
other acts or omissions that result in a breach of any fiduciary or other
material duty to the Company and/or the Subsidiaries or (iv) continued alcohol
or other substance abuse that renders a Participant incapable of performing his
or her material duties to the satisfaction of the Company and/or the
Subsidiaries.

 

F. Notwithstanding the foregoing and to the extent not resulting in any
liability under Section 409A of the Code, the exercise period following a
termination described in subsection (A), (B), (C) or (D) above shall be tolled
for any applicable window/blackout period restrictions under the Company’s
insider trading policy, provided that in no event shall such exercise period
extend beyond the later of (i) the date the exercise period would have otherwise
expired under subsections (A), (B), (C) or (D), as applicable, and (ii) the date
that is 30 days after the date the exercise of the Option would no longer
violate the Company’s policies and procedures regarding insider trading under
applicable securities laws.

 

13.    Adjustment of Number of Shares.

 

In the event of any Company stock dividend, stock split, combination or exchange
of shares, recapitalization or other change in the capital structure of the
Company, corporate separation or division of the Company (including, but not
limited to, a split-up, spin-off, split-off or other distribution to Company
stockholders, other than a normal or special cash dividend), sale by the Company
of all or a substantial portion of its assets (measured on either a stand-alone
or consolidated basis), reorganization, rights offering, partial or complete
liquidation, merger or consolidation in which the Company is the surviving
corporation, or any other corporate transaction or other event involving the
Company and having an effect similar to any of the foregoing, the Committee
shall make such substitution or adjustments in the (a) number and kind of shares
or other property, including cash, subject to outstanding Options, (b) exercise
price of outstanding Options and (c) other characteristics or terms of the
Options, as necessary or appropriate to equitably reflect such corporate
transaction or other event and to prevent dilution or enlargement of
Participants’ rights under the Plan; provided, however, that the number of
shares subject to any Option shall always be a whole number; and provided,
further, that, with respect to Incentive Stock Options, such adjustment shall be
made in accordance with Section 424 of the Code.

 

 

 

 

14.    Purchase for Investment, Withholding and Waivers.

 

A. Unless the shares to be issued upon the exercise of an Option by a
Participant shall be registered prior to the issuance thereof under the
Securities Act of 1933, as amended, such Participant will, as a condition of the
Company’s obligation to issue such shares, be required to give a representation
in writing that he or she is acquiring such shares for his or her own account as
an investment and not with a view to, or for sale in connection with, the
distribution of any thereof.

 

B. In the event of the death of a Participant, a condition of exercising any
Option shall be the delivery to the Company of such tax waivers and other
documents as the Committee shall determine.

 

C. In the case of each non-incentive stock option, a condition of exercising the
same shall be the entry by the person exercising the same into such arrangements
with the Company with respect to withholding as the Committee may determine. A
Participant may, in the discretion of the Committee and subject to such rules as
the Committee may adopt, elect to satisfy his or her withholding obligation
arising as a result of the exercise of a non-incentive option, in whole or in
part, by electing to deliver to the Company shares of the Class A Common Stock
(other than shares of the Class A Common Stock which were issued under the
Company’s 1995 Restricted Stock Plan as to which the restrictions have not
lapsed) having a fair market value, determined as of the date that the amount to
be withheld is determined, equal to the amount required to be so withheld. Such
Participant shall pay the Company in cash for any fractional share that would
otherwise be required to be delivered.

 

15.    No Shareholder Status.

 

Neither any Participant nor his or her legal representatives, legatees or
distributees shall be or be deemed to be the holder of any share of the Class A
Common Stock covered by an Option unless and until a certificate for such share
has been issued. Upon payment of the purchase price thereof, a share issued upon
exercise of an Option shall be fully paid and non-assessable.

 

16.    No Restrictions on Corporate Acts.

 

Neither the existence of the Plan nor any Option shall in any way affect the
right or power of the Company or its shareholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Class A Common Stock or the rights thereof, or
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding whether
of a similar character or otherwise.

 

17.    Options Granted in Connection With Acquisitions.

 

If the Committee determines that, in connection with the acquisition by the
Company or a Subsidiary of another corporation which will become a Subsidiary or
division of the Company or a Subsidiary (such corporation being hereafter
referred to as an “Acquired Subsidiary”), Options may be granted hereunder to
employees and other personnel of an Acquired Subsidiary in exchange for then
outstanding options to purchase securities of the Acquired Subsidiary. Such
Options may be granted at such option prices, may be exercisable immediately or
at any time or times either in whole or in part, and may contain such other
provisions not inconsistent with the Plan, or the requirements set forth in
Section 20 that certain amendments to the Plan be approved by the shareholders
of the Company, as the Committee, in its discretion, shall deem appropriate at
the time of the granting of such Options.

 

18.    Declining Market Price.

 

If the fair market value of the Class A Common Stock declines below the option
price set forth in any Option, the Committee may, at any time, adjust, reduce,
cancel and regrant any unexercised Option or take any similar action it deems to
be for the benefit of the Participant in light of the declining fair market
value of the Class A Common Stock; provided, however, that none of the foregoing
actions may be taken without the prior approval of the Board and none of the
foregoing actions may be taken with respect to a Non-Employee Director’s Formula
Option.

 

19.    No Employment or Service Right.

 

Neither the existence of the Plan nor the grant of any Option shall require the
Company or any Subsidiary to continue any Participant in the employ of the
Company or such Subsidiary or require the Company to continue any Participant as
a director of the Company.

 

 

 

 

20.    Termination and Amendment of the Plan.

 

The Board may at any time terminate the Plan or make such modifications of the
Plan as it shall deem advisable; provided, however, that to the extent required
by applicable laws or the rules of the New York Stock Exchange or such other
exchange on which the Company’s securities shall be listed or traded, any such
modification or termination shall be subject to the approval of the shareholders
of the Company; and provided further, however, the provisions of the Plan
governing the grant of Non-Employee Director’s Formula Options may not be
amended except by the vote of a majority of the members of the Board and by the
vote of a majority of the members of the Board who are employees of the Company
or a Subsidiary. Except as otherwise provided in Section 13, no termination or
amendment of the Plan may, without the consent of the Participant to whom any
Option shall theretofore have been granted, adversely affect the rights of such
Participant under such Option.

  

21.    Expiration and Termination of the Plan.

 

The Plan shall terminate on September 19, 2011 or at such earlier time as the
Board may determine. Options may be granted under the Plan at any time and from
time to time prior to its termination. Any Option outstanding under the Plan at
the time of the termination of the Plan shall remain in effect until such Option
shall have been exercised or shall have expired in accordance with its terms.

 

 

 

